Citation Nr: 1047316	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-16 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected diabetes mellitus type 
II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus type 
II.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  
He had additional service in the U. S. Army Reserve from March 
1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board remanded the Veteran's claim for additional development 
in January 2007.  At that time, the issues on appeal were 
characterized as for secondary service connection only.  However, 
the Veteran's claim has been adjudicated on both a direct and 
secondary basis by the agency of original jurisdiction (AOJ).  
Thus, the Board has re-characterized the issues on appeal to 
reflect a claim for service connection on both a direct and 
secondary basis.  

The Board remanded the Veteran's claim for additional development 
in January 2007.  Upon completion of the development, the Appeals 
Management Center (AMC) issued a supplemental statement of the 
case (SSOC) in August 2009.  The Veteran was advised that he had 
30 days to submit additional information and/or evidence in 
support of his claim, after which his case would be returned to 
the Board.

The Veteran submitted medical records from Henry Ford Hospital 
that were received at the Board in October 2009.  He did not 
waive consideration of the evidence by the AOJ.  However, the 
records are essentially duplicative of evidence already of record 
and no waiver is required.  

Finally, the Board remand directed that the Veteran be issued a 
statement of the case (SOC) in regard to his disagreement as to 
his disability rating for service-connected erectile dysfunction.  
The AMC issued the SOC in August 2009.  The Veteran was advised 
that he had 60 days to perfect an appeal of the issue.




The claims folder does not show that the Veteran submitted 
anything further in regard to the erectile dysfunction issue.  
Accordingly, the Board does not have jurisdiction to include the 
issue in its appellate review.


FINDINGS OF FACT

1.  The Veteran is not shown to have had a heart disorder 
disability during the pendency of his appeal. 

2.  The Veteran's currently diagnosed hypertension was first 
identified many years after service, is not shown to be related 
to his military service, and is not shown to be secondary to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
military service, may not be presumed to have been incurred in 
service, and is not secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (west 2002); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  Hypertension was not incurred in or aggravated by military 
service, may not be presumed to have been incurred in service, 
and is not secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from July 1969 to July 1971.  A 
review of the Veteran's personnel records also shows that he 
served in the Republic of Vietnam from July 1970 to July 1971.  
The Veteran had additional service in the U. S. Army Reserve from 
March 1987 to April 1991.  

The Veteran submitted his original claim for VA disability 
compensation benefits in November 2002.  He sought service 
connection for diabetes mellitus and posttraumatic stress 
disorder (PTSD) at that time.

The Veteran's service treatment records (STRs) are negative for 
evidence of hypertension or a heart disease/disorder of any kind.  
This included entrance and exist physical examinations from 1968 
and 1971 as well as a Reserve examination in April 1988.  The 
Veteran did not report any history of either disability on his 
Report of Medical History that he completed with the respective 
examinations.  

The Veteran identified treatment from N. H. Upfall, M.D. on his 
claim.  Records from Dr. Upfall show treatment for the Veteran in 
September and October 2002, respectively.  The Veteran seen with 
a history of diabetes, hypertension, and cardiomegaly and no salt 
in his diet.  Cardiomegaly is hypertrophy of the heart.  See 
Drosky v. Brown, 10 Vet. App. 251, 252 (1997).  The same four 
conditions were noted on the entry from September 2002.  He was 
diagnosed with diabetes and hypertension in October 2002.

The Veteran also reported treatment from M. Lis-Planells, M.D. 
for being diagnosed with diabetes and treatment for a stroke in 
July 2002.  He listed the treatment as being at Oakland Hospital.

The Veteran was granted service connection for diabetes mellitus 
by way of a rating decision dated in April 2003.  The grant was 
based on a presumptive basis as a result of his service in 
Vietnam.  Service connection for a heart condition, or other 
secondary diabetic disabilities was deferred.  Service connection 
for PTSD was denied.

Records from Oakland Hospital were received and show that the 
Veteran was hospitalized in July 2002 for acute hyperglycemia new 
onset diabetes mellitus.  The records also show that the Veteran 
presented from his doctor's office secondary to chest pain and 
increased blood sugars.  It was noted that he was recently 
diagnosed with diabetes mellitus.  He was also noted to have a 
history of cerebrovascular accident (CVA).  His chest pain was 
determined to be non-cardiac.  He was also diagnosed with 
hypertension but this was not related to his diabetes mellitus.  

The records also contain the results of a Bruce protocol stress 
test.  The test report indicated that the Veteran had good 
exercise tolerance.  There was no electrocardiogram (EKG) or echo 
evidence of ischemia on exercise to 90 percent of predicted 
maximal heart rate.  

A later response for records from Dr. Lis-Planells was received 
in April 2003.  The response indicated that there were no records 
for the Veteran.

The Veteran was afforded a VA examination in May 2003.  The 
examiner noted that the claims folder and the Veteran's STRs were 
reviewed.  The examiner reviewed the records for the Veteran's 
treatment for diabetes in July 2002.  The Veteran reported having 
hypertension since July 2002 and taking medication for treatment.  
The Veteran reported what the examiner called atypical chest pain 
that was not related to activities or stress.  The Veteran said 
he had had a stroke about two years earlier and was treated for 
three days.  The examiner noted the results of several tests to 
include an EKG that he said showed sinus bradycardia with heart 
beat of 54 per minute.  T-wave abnormality.  Consider inferior 
ischemia.  The examiner then stated that the Veteran had 
hypertension that was not likely secondary to the Veteran's 
diabetes mellitus.  He also said it was likely that the Veteran's 
erectile dysfunction was secondary to the diabetes mellitus.  The 
examiner added that the Veteran denied any specific heart problem 
and the current examination revealed no obvious signs of heart 
disease.  The examiner noted that the stress test in July 2002 
was essentially negative and that x-rays revealed no 
cardiomegaly.

The Veteran's claim for service connection for hypertension and a 
heart disorder was denied in August 2003.  The Veteran submitted 
his notice of disagreement (NOD) in January 2004.  He noted that 
he continued to experience chest pain and a shortness of breath.  

The Veteran submitted a statement in July 2004.  He reported 
dates of treatment at the VA medical center (VAMC) in Detroit, 
beginning in October 2003.  He submitted a second statement in 
June 2005 where he reported that he had had a stress test in 
February [2005] and was on medication.  He did not specify if a 
heart disorder was diagnosed or if the medication was related to 
any type of heart disorder.  

The Board remanded the case for additional development in January 
2007.  The development included the obtaining of outstanding VA 
treatment records.  The RO was also instructed that another 
examination could be scheduled if it was deemed warranted.  

Subsequent to the remand, the RO obtained records from Henry Ford 
Hospital for a period of hospitalization in March 2008.  The 
Veteran presented to the hospital with a complaint of stroke.  No 
history of heart disease was noted.  The Veteran had an 
echocardiogram as part of his evaluation.  No heart disease was 
reported.  An EKG reported a finding similar to the one from his 
hospitalization at Oakland Hospital in July 2002.  The EKG report 
said that there was a T-wave abnormality, consider inferior 
ischemia (chronic).  It was noted that no other EKGs were 
available for review or comparison.  He also underwent computed 
tomography (CT) scan of the head, magnetic resonance angiography 
of the head and neck, and a magnetic resonance imaging (MRI) of 
the brain.  The later studies were done after the EKG.  The 
discharge summary listed right middle cerebral artery (MCA) 
ischemic stroke and left hemiparesis as his diagnoses.  No heart 
disorder was diagnosed.  

Also associated with the claims folder are VA treatment records 
for the period from May 2003 to April 2009.  The records were 
extensive and the Veteran was treated for multiple complaints.  
The records documented ongoing treatment for hypertension.  The 
records did not contain any treatment for a diagnosed heart 
disorder.  The Veteran was seen on a number of occasions for 
complaints of chest pain but no cardiac relationship was 
established.  

The Veteran underwent myocardial perfusion imaging in October 
2004.  The report stated that the there was a 1-millimeter (mm) 
of flat ST-segment depression that was suggestive, but not 
diagnostic of ischemia, because of baseline early repolarization.  
In a June 2005 statement the Veteran said he had had a stress 
test in February 2005.  The results from the test were not 
included in the VA records; however, a treatment entry from June 
24, 2005, reported that the stress test results were normal.  
There is no indication of any heart-related medication, aside 
from hypertension medications, being prescribed.  In fact, it was 
noted that the Veteran had been given nitroglycerine for 
treatment of claimed chest pain with no affect.  Another 
treatment entry from August 15, 2006, noted that the Veteran's 
chest pain was not heart-related but related to his 
gastrointestinal (GI) complaints.  The records show a number of 
tests and treatment entries for GI-related complaints.  

The Veteran was seen for complaints of chest pain and shortness 
of breath on February 20, 2008.  No heart disorder was diagnosed.  
The results of an equilibrium radionuclide angiocardiography 
study were reported as unremarkable.  The Veteran was seen on 
March 21, 2008, for follow-up after hospitalization at a private 
facility for a stroke.  No heart-related disorder was diagnosed.  
He additional follow-up for his stroke throughout 2008.  This 
included MRI and MRA studies of his brain and head, respectively 
in September 2008.  Even with this scrutiny, there was no finding 
of any type of heart disorder.  

The records included a copy of the EKG from the VA examination of 
May 2003.  There were also EKG reports from March 2004 and March 
2007 that were reported as normal.  

The RO also sought VA records from the Detroit VAMC for the 
period from January 2001 to May 2003.  The VAMC responded that 
there were no records for the Veteran for that period.  The 
request was made based on a statement from the Veteran's 
representative in November 2008 that alleged treatment at the 
facility since 2001.  


II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active military, 
naval, or air service" includes active duty, and "any period of 
active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see 
Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991); see also 
McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 
7 Vet. App. 466, 469-70, for the proposition that, "if a claim 
relates to period of [ACDUTRA], a disability must have manifested 
itself during that period; otherwise, the period does not qualify 
as active military service and claimant does not achieve veteran 
status for purposes of that claim.").  

Active duty for training (ACDUTRA) is defined, in part, as "full-
time duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2010).  The term INACDUTRA is defined, in part, as duty, other 
than full-time duty, under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) 
(2010).

In addition, certain chronic diseases, including hypertension as 
well as cardiovascular disease, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

A disability may be service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2010).  Moreover, in general, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. 
§ 3.310(b) (2010).  The regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310(b), was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the United States Court 
of Appeals for Veterans Claims (Court), to include Allen.  See 
38 C.F.R. § 3.310(b) (2010).  However, given the disposition of 
this issue, the change in regulation is of no consequence.  

In addition, pertinent regulations provided that certain diseases 
associated with exposure to herbicide agents may be presumed to 
have been incurred in service even though there is no evidence of 
the disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) (2010) are met.  See 38 C.F.R. § 3.309(e) (2010); see 
also 38 U.S.C.A. § 1116 (West Supp. 2010).  The term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during a period from January 9, 1962, to May 7, 1975.  In 
general, for service connection to be granted for one of these 
diseases, it must be manifested to a degree of 10 percent or more 
at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2010).  A veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such service 
to an herbicide agent unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The list of diseases was amended to include ischemic heart 
disease in August 2010.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31 
2010).  The addition was made effective from August 31, 2010.  A 
stay was placed on the adjudication of claims based on the 
changed regulations pending a 60-day period for Congressional 
review.  The stay was lifted in November 2010 and adjudication of 
such claims can proceed.  

Heart Disorder

Although the Veteran's claim has been adjudicated on both a 
direct and secondary basis, he has not related any contentions 
that he developed a heart disorder in service or as a result of 
service.  His theory of entitlement has been that his service-
connected diabetes mellitus has resulted in his having a heart 
disorder.  With the recent change in the regulations, he also 
contended that his claimed heart disorder was due to herbicide 
exposure in Vietnam.  

In some cases, under 38 U.S.C.A. § 1154(a) (West 2002), lay 
evidence can be sufficient to establish diagnosis of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
particular, the Federal Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient to 
establish a diagnosis of a condition when 
(1) a layperson is competent to identify 
the medical condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later 
diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The evidence of record does not establish the existence of a 
current disability of a heart disorder.  This is true for the 
pendency of the Veteran's claim.  See McClain v. Nicholson, 21 
Vet. App. 319, 321-323 (2007).  The Veteran has related that he 
experiences chest pain and shortness of breath as symptoms.  He 
is competent to provide such evidence.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, he is not competent, in this case, to 
provide a diagnosis of a heart disorder based on his symptoms.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); see also Espiritu v. v. 
Derwinski, 2 Vet. App. 492 (1992).

The VA treatment records unequivocally have dismissed the 
Veteran's complaints of chest pain as being heart-related.  They 
have been associated with his GI-related complaints.  He has had 
stress testing in both a private setting and by VA with no 
evidence of a heart disorder found on testing.  He had an EKG in 
July 2002, May 2003, and March 2008 with a reference to an 
abnormal ST wave and T-wave that may be indicative of ischemia.  
However, the multiple treatment entries have found no evidence to 
support a finding of heart ischemia.  In addition, VA EKGs from 
March 2004 and 2007 were interpreted as normal.  Further, there 
were several specific perfusion studies that found no evidence of 
heart disorder/disease, especially the October 2004 VA study that 
indicated the findings were not diagnostic of ischemia.  

The Board notes that the Veteran's records from his stroke of 
March 2008, and VA follow-up, demonstrate evidence of cerebral 
ischemia, and stenosis of a cerebral artery.  However, such 
findings are specifically excluded from consideration under the 
change in regulation for adding ischemic heart disease as an 
herbicide exposure presumptive disease.  The preamble in the 
proposed regulation defined ischemic heart disease.  It also 
defined what specific conditions were excluded from that 
definition and these included hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke.  See 75 Fed. Reg. 14,392-14,393 (Mar. 25, 
2010).  The final regulation preamble reaffirmed the definition.  
See 75 Fed. Reg. 53,204-53,205 (Aug. 31, 2010).  Moreover, it was 
noted that a Note 3 was added to 38 C.F.R. § 3.309 to 
specifically include the exclusions discussed.  

The Veteran's cerebral ischemic disorders are not subject to the 
change in regulation and not entitled to service connection on a 
presumptive basis due to herbicide exposure.  

Thus, in the absence of diagnosis by medical professionals, the 
Board finds that the Veteran's is not competent to relate his 
symptoms to a specific diagnosis - a heart disorder.  Therefore, 
the Board concludes that, without competent medical evidence 
confirming the presence of a heart disorder during the pendency 
of the appeal service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).  

Hypertension

The Veteran's contentions for his hypertension issue are the same 
as with his heart disorder.  He developed hypertension as a 
result of his service-connected diabetes mellitus.  He then added 
the contention that it would be a presumptive disease due to 
herbicide exposure.  However, hypertension was not added to the 
list of presumptive disease for herbicide exposure as set forth 
supra.

The Veteran's STRs are negative for any evidence of hypertension 
or elevated blood pressure readings.  This includes his periods 
of active and Reserve service.  The first objective evidence of 
record of hypertension is from the records from Dr. Upfall dated 
in 2002.  The diagnosis was concurrent with the Veteran's 
diagnosis of diabetes mellitus.  

The Veteran is not competent to provide an opinion as to whether 
his service-connected diabetes mellitus has caused or aggravated 
his hypertension.  See Woehlaert, Espiritu.  

The May 2003 VA examiner had reviewed the evidence of record and 
opined that the Veteran's hypertension was not likely secondary 
to his service-connected diabetes.  Although there are a number 
of treatment entries, and hospitalization records, associated 
with the claims folder, there is no medical evidence that links 
the onset of the Veteran's hypertension to his diabetes mellitus.  
Further, there is no objective evidence that establishes that the 
Veteran's service-connected diabetes mellitus has aggravated the 
Veteran's hypertension.  This includes extensive follow-up by VA 
for the diabetes mellitus, to include frequent eye clinic 
appointments as well as general medical assessments of the 
Veteran's diabetes.

The medical evidence in this case is more probative than the 
Veteran's lay statements.  There is no link established by the 
medical evidence that would support the Veteran's claim.  Thus, 
service connection for hypertension, to include as on a direct 
and secondary basis, is denied.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2010)), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim in November 2002.  At that time, 
neither issue was claimed but were later raised by evidence in 
the record.  However, he was provided general notice on how to 
establish service connection on a direct basis in November 2002.  
The RO denied his claim, prior to issuing any type of notice 
specific to the two issues on appeal, in August 2003.

The Veteran submitted argument in support of his claim by way of 
his notice of disagreement, substantive appeal and other lay 
statements.  He identified evidence to be obtained.  

The Board remanded the case for additional development in January 
2007, to include the provision of VCAA notice.  

The AMC wrote to the Veteran in February 2007, August 2008, 
October 2008, and April 2009.  The Veteran was advised of the 
evidence required to substantiate his claim for service 
connection on both a direct and secondary basis.  He was further 
advised of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  He was provided 
with the notice required by Dingess in regard to how disability 
ratings and effective dates are determined.

The Veteran did not respond to the February 2007 letter.  In 
September 2008 he informed the RO that he had additional evidence 
to submit.  He did not submit any additional evidence at that 
time.  The Veteran responded to the October 2008 notice letter by 
saying he had nothing further to submit in November 2008.  
However, it was at that time his representative alleged that 
there were outstanding VA records from 2001.  The Veteran did not 
respond to the AMC's letters of April 2009 and May 2009.

The Veteran's claim was re-adjudicated and the issues on appeal 
denied in August 2009.  He was issued a SSOC that provided listed 
the evidence added to the record and the basis for the continued 
denial of his claim.

His case was returned to the Board.  His representative presented 
additional argument and requested that adjudication be stayed 
pending the issuance of the change in regulations regarding 
herbicide exposure in Vietnam presumptive diseases.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset, he 
demonstrated actual knowledge of what was required to establish 
service connection as evidenced by his statements, the submission 
of evidence he believed supported his claim as well as 
identifying evidence for VA to obtain.  There is no evidence of 
prejudice to the Veteran based on any notice deficiency and he 
has not alleged any prejudice.  Thus, the Board is satisfied that 
the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records dating back to 
2003, and private treatment records from all sources identified 
by the Veteran.  The Board remanded the claim for additional 
development.

The Veteran was also afforded a VA examination for his 
hypertension issue in May 2003.  The Board finds that the 
examination report contains the necessary medical opinion.  38 
C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  
The Board finds that the May 2003 VA opinion obtained in this 
case is adequate.  The examiner indicated that the Veteran's 
claims folder had been reviewed prior to his examination.  The 
examination included a review and discussion of the Veteran's 
existing medical records, a discussion with the Veteran regarding 
his medical history.  Based on the medical evidence of record and 
an evaluation of the Veteran, the examiner provided an 
etiological opinion concerning the Veteran's claimed disability 
and its relationship to his service-connected diabetes mellitus.

The Veteran was not afforded an examination in regard to the 
heart disorder issue.  However, in light of the Board's 
determination, based upon the evidence of record, that there was 
no evidence of a heart disorder disability during the pendency of 
the appeal, there is no requirement to obtain an examination in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 
(2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that the competent medical evidence of record is sufficient 
to adjudicate the claim.

The Veteran's representative alleged that the Veteran had 
treatment at the Detroit VAMC from 2001.  A request for those 
records was made and the VAMC informed the AMC that there were no 
records for the Veteran for the period from 2001 to 2003.  The 
Veteran did not previously report any treatment prior to 2003 and 
the significant number of VA treatment records obtained from VAMC 
Detroit do not give any indication that the Veteran was treated 
there prior to May 2003.  The Veteran was informed of the VAMC's 
response to the records request in the SSOC of August 2009.  He 
did not dispute the finding.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.

Finally, although the AMC has not had an opportunity to 
adjudicate the Veteran's claim on the basis of the change in 
regulation regarding presumptive disease based on herbicide 
exposure in Vietnam, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's 
representative had asked that the Board stay adjudication of the 
claim in May 2010.  This was in anticipation of the change in the 
regulation.  At that time the representative argued that both 
hypertension and ischemic heart disease were to be added to the 
list of presumptive diseases and the Veteran's claim could be 
granted on a direct basis should that be the case.

As noted, hypertension was not included in the list of 
presumptive diseases.  Moreover, as the evidence of record does 
not establish that the Veteran has a heart disorder of any type, 
the adjudication of the claim does not prejudice the Veteran.


ORDER

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


